DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
              The Office is in receipt of the amendment dated 3/8/22.  The amendment overcomes the 112 rejections given in the previous non-final office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Martin 3401690 in view of Bergheim et al 20120237893.
With regard to claims 1 and 3, Martin discloses a method for cleaning a tooth or gum tissue, the method comprising:
Disposing a treatment device 15 (fig. 2) near a treatment region of a tooth or gum tissue (fig. 2), such that a portion of the treatment device 15 is in fluid communication with a tooth and an outer side of the tooth. Martin discloses activating the treatment device to substantially clean undesirable dental deposits from the outer side surface of the tooth (Martin discloses that cleaning includes dirt, film and tartar, see col. 1, lines 19-21), and also discloses that the outer side surfaces of the tooth are cleaned (see fig. 2, which shows nozzles 22 and ultrasonic element 32 that combine to clean the side surface of the tooth).

Martin does not disclose the step of disposing the treatment device such that it is in fluid communication with a root canal, to substantially clean diseased regions of the root canal.

Bergheim et al disclose a method of cleaning a tooth, in which a treatment device 50 (see fig. 4D) is disposed near a treatment region of a tooth such that a portion of the treatment device is in fluid communication with a root canal of a tooth, and activating the treatment device 50 to substantially clean diseased regions of the root canal. See paragraphs 37, which discloses cleaning diseased root canal systems, and paragraph 108.
It would have been obvious to one skilled in the art to use the Martin method to clean the diseased root canal of a tooth, in addition to the exterior side surface already contemplated by Martin, in view of the teaching of Bergheim et al that a cap type device which cleans a tooth via pressure waves, is suitable for cleaning diseased root canal systems. One skilled in the art would recognize that both the side tooth surface, and the root canal, could be cleaned at the same time with the Martin method, as modified by Bergheim et al.

With regard to claim 4, note that Martin/Bergheim et al disclose activating the treatment device to substantially clean gum tissue. See col. 1, lines 37-39. However, Martin/Bergheim et al do not specifically disclose cleaning diseased gum tissue. It is noted, however, that Martin discloses the use of antiseptic/anti-infective medications (col. 2, lines 1-2).
It would have been obvious to one skilled in the art to utilize the method of cleaning the gums as disclosed by Martin/Bergheim et al, to clean diseased gum tissue, in view of the Martin teaching that antiseptic/anti-infective medications may be used in the disclosed method.



With regard to claim 6, note that Martin/Bergheim et al disclose the step of forming an access opening in the tooth (see Bergheim et al fig. 4D) and positioning a cap (cap 11, fig. 2A of Martin) over at
least the access opening (when including the step of cleaning a diseased root canal (Bergheim et al) with the Martin method of cleaning, the Martin cap 11 covers the access opening in the tooth). Note that the cap 11 also covers portions of the outer side surfaces of the tooth, and note that the cap 11 includes a cavity 18 (fig. 2 of Martin).

With regard to claim 7, note that Martin/Bergheim et al disclose supplying a treatment fluid (col. 2, lines 1-2 of Martin) to the cavity (as taught by Bergheim et al). Thus, the generated pressure waves propogate through the treatment fluid to the root canal and to the undesirable dental deposits.


Response to Arguments
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 is not obvious over the combination of the Martin and Bergheim et al references because the devices of Martin and Bergheim et al have different structures that perform different functions, and because the Office Action has not provided any indication how the device of Martin could be modified to perform the method of claim 1, nor any evidence that such a modification would result in a device that would be able to predictably “substantially clean diseased regions of the 
This is not found persuasive.  In response, the examiner’s position remains that both the Martin and Bergheim devices are used for cleaning surfaces of the teeth.  Thus, the devices perform similar functions.  The examiner does not purport to modify the actual Martin device, but rather to modify the method of Martin, by simply adding the step of cleaning the root canal of a tooth.  This step is clearly disclosed by Bergheim et al, using a similar device to the Martin device.  It is the examiner’s position that one skilled in the art, looking at both the Martin and Bergheim et al references together, would know that the Martin device could be used to clean the interior surfaces of a tooth (including a root canal), because Bergheim et al teaches that a similar device can be used as such.  This modification of Martin does not change Martin’s function, as the examiner has stated in the above rejection that one skilled in the art would know that the Martin device could be used to clean the interior surfaces of a tooth in addition to the exterior surface of a tooth.  If the Martin device were placed over a tooth with an access opening to the interior of the tooth (as taught by Bergheim et al), it could be used to clean interior surfaces of the tooth.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772